Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July, 21, 2022 was received and has been entered. Claims 5-6, 9, 11-12, 14-20, 23, 25, and 30 were previously cancelled. Claims 1-2, 4, 8, 10, 13, 21-22, 24, 26-29, and 31-40 are in the application and pending examination.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter is maintained.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“the outer surface” in claims 1, 10, and 27;
 “each opening … terminating at the inner surface” in claims 1, 10, and 27;
Applicant’s arguments with respect to the language in the specification are not considered persuasive as the words in the limitations above do not appear in the specification.  
Examiner agrees with Applicant’s statement that there is support in the drawings for these limitations in Fig. 2 and Figs. 1A and 2-5C. 
 
Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 7-8, 10, 13, and 31-34 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington) is withdrawn based on the amendment to claim 1.
Claims 1, 7-8, 10, 13, 31-34, 37, and 31-34 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington) in view of US Pat. Num. 5,522,934 to Suzuki et al (hereinafter Suzuki) .
Regarding claim 1, Hiroshima teaches a gas injector liner (7) configured for a substrate processing chamber, the gas injector liner comprising:  an inner surface (surface including 41, 31A, 31B) and an outer surface opposing the inner surface, the outer surface extending substantially parallel to the inner surface, inner surface configured to face a center of the processing chamber, 
the gas injector liner further comprising: 
a first plurality of gas outlets (41) each having an opening disposed at the inner surface of the gas injector liner at a first height, each opening of the first plurality of gas outlets terminating at the inner surface, wherein a longitudinal axis of one or more of the first plurality of gas outlets are oriented at a first angle with respect to a horizontal plane extending substantially perpendicular to the outer surface;
a second plurality of gas outlets (31A) each having an opening disposed at the inner surface of the gas injector liner at a second height shorter than the first height, each opening of the second plurality of gas outlets terminating at the inner surface, wherein a longitudinal axis of one or more of the second plurality of gas outlets are oriented downwardly at a second angle with respect to the horizontal plane; and 
a third plurality of gas outlets (31B) each having an opening disposed at the inner surface of the gas injector liner at a third height shorter than the second height, each opening of the third plurality of gas outlets terminating at the inner surface, wherein a longitudinal axis of one or more of the third plurality of gas outlets are oriented at a third angle with respect to the horizontal plane, wherein the third angle is less than the first angle (41). (See Hiroshima, Figs. 27- 28 and paragraphs 164-167.)  
Examiner is considering the inner side wall surface (surface including 41, 31A, 31B) to include the entire inner circumferential surface including ports (surface including 41, 31A, 31B) throughout the device in Hiroshima.
Further, regarding claim 1, Hiroshima does not explicitly teach the inner surface forming a continuous cylindrical ring. 
Lewington is directed to reactor chamber.
Lewington teaches the inner surface forming a continuous cylindrical ring (338). (See Lewington, Fig. 31 and Abstract, paragraphs 90, 94, and 96.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach the inner surface forming a continuous cylindrical ring, because Lewington teaches this structure provides different nozzles which can be used to correct non-uniform distributions across the uniform by adjusting the gas flow from the continuous cylindrical ring. (See Lewington, Fig. 31 and Abstract, paragraphs 90, 94, and 96.)
Further, regarding claim 1, Hiroshima teaches a first gas channel (33B) disposed within the gas injection liner between the inner surface and the outer surface, the first gas channel fluidically coupling the first plurality of gas outlets (41). (See Hiroshima, paragraph 110 and Fig. 28. )
Further, regarding claim 1, Hiroshima does not explicitly teach one or more of the first plurality of gas outlets are oriented downwardly towards a bottom of the gas injector liner.  
 Suzuki is directed to a plasma processing apparatus with supplying nozzles having process gas injection holes formed at a plurality of levels in a direction substantially perpendicular to the target surface. (See Suzuki, Abstract, col. 9, lines 63-67.)
Suzuki teaches one or more of the first plurality of gas outlets (62, 62) are oriented downwardly towards a bottom of the gas injector liner. (See Suzuki, Fig. 11-13.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach one or more of the first plurality of gas outlets are oriented downwardly towards a bottom of the gas injector liner, because Suzuki teaches this structure provides improvement of in-plane uniformity of the thickness of film formation. (See Suzuki, Abstract, col. 9, lines 63-67; col. 10, lines 5-10 and Figs. 11-13.)
Regarding claim 8, Hiroshima teaches one or more of the first plurality of gas outlets (41) are oriented upwardly towards a top of the gas injector liner. (See Hiroshima, Fig. 28.)  									Regarding claim 10, Hiroshima teaches a gas injector liner (7) configured for a substrate processing chamber,  the gas injector liner comprising:  an inner surface (surface including 41, 31A, 31B) and an outer surface opposing the inner surface, the outer surface extending substantially parallel to the inner surface, inner surface configured to face a center of the processing chamber, the gas injector liner further comprising: 
a first plurality of gas outlets (41) each having an opening disposed at the inner surface of the gas injector liner at a first height, each opening of the first plurality of gas outlets terminating at the inner surface, wherein a longitudinal axis of one or more of the first plurality of gas outlets are oriented upwardly at a first angle with respect to a horizontal plane extending substantially perpendicular to the outer surface; and a longitudinal axis of one or more of the first plurality of gas outlets (41) are oriented at a second angle with respect to the horizontal plane;						a second plurality of gas outlets (31A) each having an opening disposed at the inner surface of the gas injector liner at a second height shorter than the first height, each opening of the second plurality of gas outlets terminating at the inner surface, wherein a longitudinal axis of one or more of the second plurality of gas outlets are oriented downwardly at a second angle with respect to the horizontal plane; and 		a third plurality of gas outlets (31B) each having an opening disposed at the inner surface of the gas injector liner at a third height shorter than the second height, each opening of the third plurality of gas outlets terminating at the inner surface, wherein a longitudinal axis of one or more of the third plurality of gas outlets are oriented at a third angle with respect to the horizontal plane, wherein the third angle is less than the first angle (41). 
Examiner is considering the inner side wall surface (surface including 41, 31A, 31B) to include the entire inner circumferential surface including ports (surface including 41, 31A, 31B) throughout the device in Hiroshima.
Further, regarding claim 10, Hiroshima does not explicitly teach the inner surface forming a continuous cylindrical ring. 
Lewington is directed to reactor chamber.
Lewington teaches the inner surface forming a continuous cylindrical ring (338). (See Lewington, Fig. 31 and Abstract, paragraphs 90, 94, and 96.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach the inner surface forming a continuous cylindrical ring, because Lewington teaches this structure provides different nozzles which can be used to correct non-uniform distributions across the uniform by adjusting the gas flow from the continuous cylindrical ring. (See Lewington, Fig. 31 and Abstract, paragraphs 90, 94, and 96.)
Further, regarding claim 10, Hiroshima teach a first gas channel (33B) disposed within the gas injection liner between the inner surface and the outer surface, the first gas channel fluidically coupling the first plurality of gas outlets (41).  (See Hiroshima, paragraph 110 and Fig. 28.)
Further, regarding claim 10, Hiroshima does not explicitly teach one or more of the first plurality of gas outlets are oriented downwardly towards a bottom of the gas injector liner. 
 Suzuki is directed to a plasma processing apparatus with supplying nozzles having process gas injection holes formed at a plurality of levels in a direction substantially perpendicular to the target surface. (See Suzuki, Abstract, col. 9, lines 63-67.)
Suzuki teaches one or more of the first plurality of gas outlets are oriented downwardly towards a bottom of the gas injector liner.. (See Suzuki, Fig. 11-13.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach one or more of the first plurality of gas outlets are oriented downwardly towards a bottom of the gas injector liner, because Suzuki teaches this structure provides improvement of in-plane uniformity of the thickness of film formation. (See Suzuki, Abstract, col. 9, lines 63-67; col. 10, lines 5-10 and Figs. 11-13.)
Regarding claim 13, Hiroshima teaches wherein the one or more of the first plurality of gas outlets is coupled to a gas channel, the gas channel having a first passage (33b, 7n substantially perpendicular to a second passage ( portion of 7n directly adjacent to 70b and 33b), wherein the first passage is fluidically coupled to the second passage. (See Hiroshima, Fig.28.)  
Regarding claims 31 and 33, Hiroshima teaches a second gas channel (33A) disposed within the gas injection liner between the inner surface and the outer surface, the second gas channel (33A) fluidically coupling the second plurality of gas outlets (31A). (See Hiroshima, paragraphs 104, 110 and Fig. 28.)
Regarding claims 32 and 34, Hiroshima teaches a first gas passage (34B) fluidically coupled to the first gas channel (33B); and a second gas passage (34A) fluidically coupled to the second gas channel (33A).  (See Hiroshima, paragraphs 104, 110 and Figs.27- 28.)									Regarding claims 32 and 34, Hiroshima does not explicitly teach the first gas passage is configured to flow a plurality of gases. 					Newington teaches the first gas passage (extending between 34 and 42) is configured to flow a plurality of gases (gases 1-3, 36).  (See Newington, Fig. 1.)		It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the first gas passage is configured to flow a plurality of gases, because Newington teaches this would allow the desired process gas to the chamber from evenly spaced nozzles. (See Newington, Fig. 1 and paragraph 66.)	Regarding claim 37, Hiroshima does not explicitly teach the longitudinal axis of the one or more of the third plurality of gas outlets is substantially parallel to the horizontal plane, and the second plurality of gas outlets are vertically staggered by half-pitch from the first plurality of gas outlets and the third plurality of gas outlets in the same embodiment ie Fig. 27-28.)									In a different embodiment, Hiroshima teaches the longitudinal axis of the one or more of the third plurality of gas outlets is substantially parallel to the horizontal plane, and the second plurality of gas outlets are vertically staggered by half-pitch from the first plurality of gas outlets and the third plurality of gas outlets.						It would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute the longitudinal axis of the one or more of the third plurality of gas outlets is substantially parallel to the horizontal plane, and the second plurality of gas outlets are vertically staggered by half-pitch from the first plurality of gas outlets and the third plurality of gas outlets as an art recognized equivalent.			It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
The previous rejection of claims 2 and 4 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington) as applied to claim 1 and further in view of US Pat. Pub. No. 20040217217 A1 to Han et al (hereinafter Han) is withdrawn based on the amendment to claim 1.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington) and US Pat. Num. 5,522,934 to Suzuki et al (hereinafter Suzuki) as applied to claim 1 and further in view of US Pat. Pub. No. 20040217217 A1 to Han et al (hereinafter Han) is being maintained.
Regarding claim 2, Hiroshima does not explicitly teach wherein the first plurality of gas outlets are oriented upwardly or downwardly at the first angle of about 1° to about 35° with respect to the horizontal plane of the substrate supporting surface, and the second plurality of gas outlets are oriented upwardly or downwardly at the second angle of about 1 ° to about 35° with respect to the horizontal plane of the substrate supporting surface.												Han is directed to a gas injection system for a chamber.				Han teaches the direction of the injectors can be optimized for each injector. (See Han, Figs. 7A-7B and paragraphs 59-60).								It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the first plurality of gas outlets are oriented upwardly or downwardly at the first angle of about 1° to about 35° with respect to the horizontal plane of the substrate supporting surface , and the second plurality of gas outlets are oriented upwardly or downwardly at the second angle of about 1 ° to about 35° with respect to the horizontal plane of the substrate supporting surface, as an art recognized equivalent. (See Han, Figs. 7A-7B and paragraphs 59-60).	Examiner is considering a horizontal outlet to be equivalent to an angle of about 1°.						 Regarding claim 4, Hiroshima teaches the first angle of one or more of the first plurality of gas outlets (41) is oriented is different from the second angle at which one or more of the second plurality of gas outlets (31A-B) is oriented. (See Hiroshima, Figs. 27- 28 and paragraphs 164-167.)  								
The previous rejection of claims 21-22 rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington) as applied to claims 1 and 10 and further in view of US Pat. Pub. No. 20120266819 A1 to Sanchez et al (hereinafter Sanchez) is withdrawn based on the amendment to claim 1.  
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington) and US Pat. Num. 5,522,934 to Suzuki et al (hereinafter Suzuki) as applied to claims 1 and 10 and further in view of US Pat. Pub. No. 20120266819 A1 to Sanchez et al (hereinafter Sanchez) 
Regarding claims 21-22, Hiroshima does not explicitly teach the chamber can be used for epitaxial deposition.										Sanchez is directed to an apparatus including a shower head for processing substrates. (See Sanchez, Abstract and Fig. 2.)					Sanchez teaches the apparatus may be used for epitaxial deposition. (See Sanchez, paragraph 33.)										The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have included used the apparatus for epitaxial deposition with a reasonableexpectation of success, because this would allow the substrate to be formed with the desired number of ordered layers. (See Sanchez, paragraphs 33, 47, and 55.)	
The previous rejection of claims 24 and 26 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington) as applied to claims 1 and 10 and further in view of US Pat. Pub. No. 20140137801 A1 to Lau et al (hereinafter Lau) and US Pat. Pub. No. 20130284095 A1 to Joseph M. Ranish (hereinafter Ranish) is being maintained. 
Claims 24 and 26 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington) and US Pat. Num. 5,522,934 to Suzuki et al (hereinafter Suzuki) as applied to claims 1 and 10 and further in view of US Pat. Pub. No. 20140137801 A1 to Lau et al (hereinafter Lau) and US Pat. Pub. No. 20130284095 A1 to Joseph M. Ranish (hereinafter Ranish).
Regarding claims 24 and 26, Hiroshima does not explicitly teach the first plurality of gas outlets are in fluid communication with a first gas source comprising a first group III containing precursor gas, and the second plurality of gas outlets are in fluid communication with a second gas source comprising a second group III containing precursor gas, and the second group III containing precursor gas has thermal decomposition or pyrolysis temperature higher than that of the first group III containing precursor gas.  												Lau is directed to a process chamber.								Lau teaches the first plurality of gas outlets are in fluid communication with a first gas source comprising a first group III containing precursor gas, and the second plurality of gas outlets are in fluid communication with a second gas source comprising a second group III containing precursor gas. (See Lau, paragraph 32.) Examiner is considering a gas source to be equivalent with gas provided to the outlets as described in Lau.												It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the first plurality of gas outlets are in fluid communication with a first gas source comprising a first group III containing precursor gas, and the second plurality of gas outlets are in fluid communication with a second gas source comprising a second group III containing precursor gas, because Lau teaches the processing gas injected in this way are able to overcome thickness and compositional non-uniformities. (See Lau, paragraph 22.)						Regarding claims 24 and 26, Hiroshima does not explicitly teach the second group III containing precursor gases having thermal decomposition or pyrolysis temperature higher than that of other the first group III containing precursor gas.  			A substrate processing apparatus using both second group III containing precursor gases having thermal decomposition or pyrolysis temperature higher than that of other the first group III containing precursor gas are known in the art. (Diborane having a decomposition temperature of 170 C and Trimethylgallium having a decomposition temperature of 983 K.) (See Lau, paragraph 32.)				It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the second group III containing precursor gas has thermal decomposition or pyrolysis temperature higher than that of the first group III containing precursor gas, because Lau teaches these gases are capable of providing uniform deposition. (See Lau, paragraph 32.)							Regarding claims 24 and 26, Hiroshima does not explicitly teach the second group III containing precursor gases having thermal decomposition or pyrolysis temperature higher than that of other the first group III containing precursor gas where the second plurality of gas outlets are in fluid communication with a second gas source and the first gas source is in fluid communication with a first gas source.	
Ranish is directed to process chamber.						Ranish teaches that the size, the width, and number of gas inlets or gas outlets may be adjusted to facilitate uniform deposition on the substrate. (See Ranish, paragraph 30.)											It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different locations of the gas nozzles injecting different group III precursor gases, through routine experimentation, with a reasonable expectation of success, to the select the proper material for the coating material and locatoin, as a result-effective variable, in order to provide the optimal uniform deposition. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))(See Ranish, paragraph 30.)	Regarding claims 24 and 26, applicant claims a specific material or article worked upon including the type of precursor gases. The coating apparatus in the applied references would be capable of coating these substrates. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).					
The previous rejection of claims 27, 29, and 35-36 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington)  and US Pat. Pub. No. 20140137801 A1 to Lau et al (hereinafter Lau) is withdrawn based on the amendment to claim 27.	
Claims 27, 29, and 35-36 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington)  and US Pat. Pub. No. 20140137801 A1 to Lau et al (hereinafter Lau) and US Pat. Num. 5,522,934 to Suzuki (hereinafter Suzuki).										Regarding claim 27, Hiroshima teaches a gas injector liner (7) configured for a substrate processing chamber, the gas injector liner comprising:  an inner surface (surface including 41, 31A, 31B) and an outer surface opposing the inner surface, the outer surface extending substantially parallel to the inner surface, inner surface configured to face a center of the processing chamber, the gas injector liner further comprising: 	a first plurality of gas outlets (41) each having an opening disposed at the inner surface of the gas injector liner at a first height, each opening of the first plurality of gas outlets terminating at the inner surface, wherein a longitudinal axis of one or more of the first plurality of gas outlets are oriented at a first angle with respect to a horizontal plane extending substantially perpendicular to the outer surface; 		a second plurality of gas outlets (31A) each having an opening disposed at a second height shorter than the first height, each opening of the second plurality of gas outlets terminating at the inner surface, wherein a longitudinal axis of one or more of the second plurality of gas outlets are oriented downwardly at a second angle with respect to the horizontal plane; and 										a third plurality of gas outlets (31B) each having an opening disposed at the inner surface of the gas injector liner at a third height shorter than the second height, each opening of the third plurality of gas outlets terminating at the inner surface, wherein a longitudinal axis of one or more of the third plurality of gas outlets are oriented at a third angle with respect to the horizontal plane such that a gas after exiting each of the third plurality of gas outlets is flowed outwards from the inner surface, wherein the third angle is less than the first angle (41). (See Hiroshima, Figs. 27- 28 and paragraphs 164-167.)  												Regarding claim 27, Hiroshima does not explicitly teach the first plurality of gas outlets are in fluid communication with a first gas source comprising a first group III containing precursor gas, and the second plurality of gas outlets are in fluid communication with a second gas source comprising a second group III containing precursor gas.  												Lau is directed to a process chamber.							Lau teaches the first plurality of gas outlets are in fluid communication with a first gas source comprising a first group III containing precursor gas, and the second plurality of gas outlets are in fluid communication with a second gas source comprising a second group III containing precursor gas. (See Lau, paragraph 32.) Examiner is considering a gas source to be equivalent with gas provided to the outlets as described in Lau.												It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the first plurality of gas outlets are in fluid communication with a first gas source comprising a first group III containing precursor gas, and the second plurality of gas outlets are in fluid communication with a second gas source comprising a second group III containing precursor gas, because Lau teaches the processing gas injected in this way are able to overcome thickness and compositional non-uniformities. (See Lau, paragraph 22.)						Regarding claim 27, Hiroshima does not explicitly teach the second group III containing precursor gases having thermal decomposition or pyrolysis temperature higher than that of other the first group III containing precursor gas.  			A substrate processing apparatus using both second group III containing precursor gases having thermal decomposition or pyrolysis temperature higher than that of other the first group III containing precursor gas are known in the art. (Diborane having a decomposition temperature of 170 C and Trimethylgallium having a decomposition temperature of 983 K.) (See Lau, paragraph 32)					It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the second group III containing precursor gas has thermal decomposition or pyrolysis temperature higher than that of the first group III containing precursor gas, because Lau teaches these gases are capable of providing uniform deposition. (See Lau, paragraph 32.)							Examiner is considering the inner side wall surface (surface including 41, 31A, 31B)  to include the entire inner circumferential surface including ports (surface including 41, 31A, 31B) throughout the device in Hiroshima.				Regarding claim 27, applicant claims a specific material or article worked upon including the type of precursor gases. The coating apparatus in the applied references would be capable of coating these substrates. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Further, regarding claim 27, Hiroshima does not explicitly teach the inner surface forming a continuous cylindrical ring. 
Lewington is directed to reactor chamber.
Lewington teaches the inner surface forming a continuous cylindrical ring (338). (See Lewington, Fig. 31 and Abstract, paragraphs 90, 94, and 96.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach the inner surface forming a continuous cylindrical ring, because Lewington teaches this structure provides different nozzles which can be used to correct non-uniform distributions across the uniform by adjusting the gas flow from the continuous cylindrical ring. (See Lewington, Fig. 31 and Abstract, paragraphs 90, 94, and 96.)
Further, regarding claim 27, Hiroshima teach a first gas channel (33B) disposed within the gas injection liner between the inner surface and the outer surface, the first gas channel fluidically coupling the first plurality of gas outlets (41).  (See Hiroshima, paragraph 110 and Fig. 28.)	
Further, regarding claim 27, Hiroshima does not explicitly teach one or more of the first plurality of gas outlets are oriented downwardly towards a bottom of the gas injector liner. 
 Suzuki is directed to a plasma processing apparatus with supplying nozzles having process gas injection holes formed at a plurality of levels in a direction substantially perpendicular to the target surface. (See Suzuki, Abstract, col. 9, lines 63-67.)
Suzuki teaches one or more of the first plurality of gas outlets (60) are oriented downwardly towards a bottom of the gas injector liner. (See Suzuki, Fig. 12.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach one or more of the first plurality of gas outlets are oriented downwardly towards a bottom of the gas injector liner, because Suzuki teaches this structure provides improvement of in-plane uniformity of the thickness of film formation. (See Suzuki, Abstract, col. 9, lines 63-67; col. 10, lines 5-10 and Figs. 11-13.)
Regarding claim 29, Hiroshima does not explicitly teach the first gas source or the second gas source comprises an etchant gas.							Lau teaches an etchant gas is ejected from either first or second injectors (180,170). (See Lau, paragraph 49.) Examiner is considering etchant gas ejected from first or second injectors is equivalent to the first gas source and/or the second gas source comprises an etchant gas.									It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the first gas source or the second gas source comprises an etchant gas, because Lau teaches this can be useful for providing selective epitaxial growth of the layer. (See Lau, paragraph 49.)							Regarding claim 35, Hiroshima teaches a second gas channel (33A) disposed within the gas injection liner between the inner surface and the outer surface, the second gas channel (33A) fluidically coupling the second plurality of gas outlets (31A). (See Hiroshima, paragraphs 104, 110 and Fig. 28.) 					Regarding claim 36, Hiroshima teaches a first gas passage (34B) fluidically coupled to the first gas channel (33B); and a second gas passage (34A) fluidically coupled to the second gas channel (33A).  (See Hiroshima, paragraphs 104, 110 and Figs.27- 28.)											Further, regarding claim 36, Hiroshima does not explicitly teach the first gas passage is configured to flow a plurality of gases.					Newington teaches the first gas passage (extending between 34 and 42) is configured to flow a plurality of gases (gases 1-3, 36).  (See Newington, Fig. 1.)			It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the first gas passage is configured to flow a plurality of gases, because Newington teaches this would allow the desired process gas to the chamber from evenly spaced nozzles. (See Newington, Fig. 1 and paragraph 66.)
The previous rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington)  and US Pat. Pub. No. 20140137801 A1 to Lau et al (hereinafter Lau) as applied to claim 27 and further in view of US Pat. Pub. No. 20130284095 A1 to Joseph M. Ranish (hereinafter Ranish) is withdrawn based on the amendment to claim 27.	
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington)  and US Pat. Pub. No. 20140137801 A1 to Lau et al (hereinafter Lau) and US Pat. Num. 5,522,934 to Suzuki et al (hereinafter Suzuki) as applied to claim 27 and further in view of US Pat. Pub. No. 20130284095 A1 to Joseph M. Ranish (hereinafter Ranish).	
Regarding claim 28, Hiroshima does not explicitly teach the third plurality of gas outlets are in fluid communication with a third gas source comprising a group V containing precursor gas.										Ranish is directed to process chamber including a group V containing precursor gas. (See Ranish, paragraph 30)								Ranish teaches that the size, the width, and number of gas inlets or gas outlets may be adjusted to facilitate uniform deposition on the substrate. (See Ranish, paragraph 30.)											It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different locations of the gas nozzles injecting a group V containing precursor gas, through routine experimentation, with a reasonable expectation of success, to the select the proper material for the coating material and location, as a result-effective variable, in order to provide the optimal uniform deposition. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Ranish, paragraph 30.)				
Claims 38-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 2010089870 A1 to Hiroshima et al (hereinafter Hiroshima) and US Pat. Pub. No. 20080099450 A1 to Lewington et al ( Lewington) in view of US Pat. Num. 5,522,934 to Suzuki et al (hereinafter Suzuki) as applied to claim 37 and further in view of US Pat. Pub. No. 20030180460 A1 to Strauch et al (hereinafter Strauch).
Regarding claim 38, Hiroshima does not explicitly teach one or more of the first plurality of gas outlets, the second plurality of gas outlets, and/or the third plurality of gas outlets form a fourth angle with respect to a radius extending relative to a center of the gas injector liner, and the fourth angle is within a range of 5 degrees to 35 degrees.		Strauch is directed to process chamber including a gas discharge ring with outlet passages (10) directed radially inwards, obliquely, and at an angle with respect to the axial transverse plane and which open out tangentially into an annular chamber. (See Strauch, Abstract, paragraphs 8-10 and 38 -41, and Fig. 7)					Strauch teaches gas outlets form a fourth angle with respect to a radius extending relative to a center of the gas injector liner, and the fourth angle is within a range of 5 degrees to 35 degrees. (See Strauch, Abstract, paragraphs 8-10 and 38 -41, and Fig. 7.)	Examiner is considering Fig. 7 to illustrate a fourth angle is within a range of 5 degrees to 35 degrees.										It would have been obvious to one of ordinary skill in the art at the time the invention was made to include one or more of the first plurality of gas outlets, the second plurality of gas outlets, and/or the third plurality of gas outlets form a fourth angle with respect to a radius extending relative to a center of the gas injector liner, and the fourth angle is within a range of 5 degrees to 35 degrees, through routine experimentation, with a reasonable expectation of success, to the select the proper diameter for the gas viscosity and density of the, as a result-effective variable, in order to provide the optimal uniform deposition of a crystalline layer. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Strauch, Abstract, paragraphs 8-10 and 38 -42, and Fig. 7.)	
Regarding claim 39, Hiroshima does not explicitly teach the fourth angle with respect to the radius is configured to provide a rotational flow of one or more gases that flow in a direction from the outer surface and to the inner surface.					Strauch teaches the fourth angle with respect to the radius is configured to provide a rotational flow of one or more gases that flow in a direction from the outer surface and to the inner surface. (See Strauch, Abstract, paragraphs 8-10 and 38 -41, and Fig. 7.)	Examiner is considering Fig. 7 to illustrate a fourth angle is within a range of 5 degrees to 35 degrees.										It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the fourth angle with respect to the radius configured to provide a rotational flow of one or more gases that flow in a direction from the outer surface and to the inner surface, because Strauch teaches this configuration would allow deposition of a crystalline layer on the substrate.(See Strauch, Abstract, paragraphs 8-10 and 38 -42, and Fig. 7.)								Regarding claim 40, Hiroshima does not explicitly teach the fourth angle is in the horizontal plane or a plane that is parallel to the horizontal plane.					Strauch teaches the fourth angle is in the horizontal plane or a plane that is parallel to the horizontal plane. (See Strauch, Abstract, paragraphs 8-10 and 38 -41, and Fig. 7.)	Examiner is considering Fig. 7 to illustrate a fourth angle is within a range of 5 degrees to 35 degrees.										It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the fourth angle is in the horizontal plane or a plane that is parallel to the horizontal plane, because Strauch teaches this configuration would allow deposition of a crystalline layer on the substrate.(See Strauch, Abstract, paragraphs 8-10 and 38 -42, and Fig. 7.)									              Response to Arguments										Applicant’s arguments with respect to claim(s) 1-2, 4, 7-8, 10, 13, 21-22, 24, 26-29, and 31-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. Num. 5,851,294 to Young et al (hereinafter Young) teaches a second gas channel disposed between inner and outer surface (claims 31, 33, and 35).	  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL KURPLE/Primary Examiner 										            Art Unit 1717